DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 	Claims 22, 27, and 32 are amended.  Claims 22-24, 26-29, 31-33, and 35 are pending.  Of note, claim 31 has an incorrect claim modifier.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Warning
Applicant is advised that should claim 32 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (WO 2015/041098) in view of Yamamoto et al. (WO 2014/007130).  For convenience, the citations below are taken from English language equivalents US 2016/0230827 and US 2015/0192182, respectively.
	Kaji et al. teaches a friction material, which is manufactured by forming the non-asbestos-organic friction material composition, the composition comprising a binder, a fiber base material, a titanate such as magnesium potassium titanate, a lubricant, a friction modifier, a pH adjuster and a filler (¶20, 37, 40).  The composition specifically contains 3% by weight calcium hydroxide (pH adjuster) (Table 1), 2% by weight of aramid fiber (“said fibrillated organic fiber is…an aramid fiber” (instant claim 24); fiber base material) (Table 1), from 2 to 21% by weight of a lubricant such as a zinc sulfide (¶41), 3% by weight graphite (carbon type lubricant) (graphite can be artificial or natural according the claims) (Table 1), and there are no water-repelling components required in the composition (Table 1).  
	Kaji et al. does not teach specifically that from 0.5 to 5% by weight of activated carbon is present in the composition.  However, Yamamoto et al. teaches a friction material comprising a fiber base, a binder, and a friction modifier wherein the composition comprises from 0.4 to 5% by weight of a hydrophilic activated carbon (¶29, 31).  Kaji et al. and Yamamoto et al. are analogous art because they are from the same field of endeavor, namely that of friction materials.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.4 to 5% by weight of a hydrophilic activated carbon, as taught by Yamamoto et al., to the composition, as taught by Kaji et al., and would have been motivated to do so in order to restrict the seizure due to corrosion and to secure the necessary wear resistance effect for the material (¶32).

Claims 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (WO 2015/041098) in view of Fujimaki et al. (US 4,386,168).  For convenience, the citations below for Kaji et al. are taken from English language equivalent, US 2016/0230827.
Regarding claims 27 and 29-31, Kaji et al. teaches a friction material, which is manufactured by forming the non-asbestos-organic friction material composition, the composition comprising a binder, a fiber base material, a titanate such as magnesium potassium titanate, a lubricant, a friction modifier, a pH adjuster and a filler (¶20, 37, 40).  The composition specifically contains 3% by weight calcium hydroxide (pH adjuster) (Table 1), 2% by weight of aramid fiber (“said fibrillated organic fiber is…an aramid fiber” (instant claim 24); fiber base material) (Table 1), from 2 to 21% by weight of a lubricant such as a zinc sulfide (¶41), 3% by weight graphite (carbon type lubricant) (graphite can be artificial or natural according the claims) (Table 1), and there are no water-repelling components required in the composition (Table 1).      
	Kaji et al. does not teach specifically that from 0.5 to 5% by weight of activated carbon is present in the composition.  However, Fujimaki et al. teaches a friction material comprising from 3 to 40% by volume of activated carbon (Abstract; Col. 2, lines 20-26).  Example 2 in Table 1 teaches using 5% by volume of the activated carbon (Col. 3, lines 55-65).  It is submitted that the disclosed range of 3 to 40% by volume overlaps the claimed range of 0.5 to 5% by weight.  Kaji et al. and Fujimaki et al. are analogous art because they are from the same field of endeavor, namely that of friction materials.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 3 to 40% by volume of activated carbon, as taught by Fujimaki et al., to the composition, as taught by Kaji et al., and would have been motivated to do so in order to adjust the thermal conductivity of the material (Col. 2, line 59 to Col. 3, line 5).
	Regarding claim 28, this claim further defines an optional component of the composition.

Claim 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (WO 2015/041098) in view of Fujimaki et al. (US 4,386,168).  For convenience, the citations below for Kaji et al. are taken from English language equivalent, US 2016/0230827.
	Kaji et al. teaches a friction material, which is manufactured by forming the non-asbestos-organic friction material composition, the composition comprising a binder, a fiber base material, a titanate such as magnesium potassium titanate, a lubricant, a friction modifier, a pH adjuster and a filler (¶20, 37, 40).  The composition specifically contains 3% by weight calcium hydroxide (pH adjuster) (Table 1), 2% by weight of aramid fiber (“said fibrillated organic fiber is…an aramid fiber” (instant claim 24); fiber base material) (Table 1), from 2 to 21% by weight 
	Kaji et al. does not teach specifically that from 0.5 to 5% by weight of activated carbon is present in the composition.  However, Fujimaki et al. teaches a friction material comprising from 3 to 40% by volume of activated carbon (Abstract; Col. 2, lines 20-26).  Example 2 in Table 1 teaches using 5% by volume of the activated carbon (Col. 3, lines 55-65).  It is submitted that the disclosed range of 3 to 40% by volume overlaps the claimed range of 0.5 to 5% by weight.  Kaji et al. and Fujimaki et al. are analogous art because they are from the same field of endeavor, namely that of friction materials.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 3 to 40% by volume of activated carbon, as taught by Fujimaki et al., to the composition, as taught by Kaji et al., and would have been motivated to do so in order to adjust the thermal conductivity of the material (Col. 2, line 59 to Col. 3, line 5).

Response to Arguments
Applicant’s arguments, see pages 1-3 of the Remarks, filed July 1, 2021, with respect to the rejection(s) of claim(s) 22-24, 26-29, 31-33, and 35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the amendment to the claims to now require the presence of both activated carbon and graphite was persuasive and overcame the rejections of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Kaji et al. (WO 2015/041098) in view of Yamamoto et al. (WO 2014/007130) for claims 22-24 and 26; and over Kaji et al. (WO 2015/041098) in view of Fujimaki et al. (US 4,386,168) for claims 27-29, 31-33, and 35.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767